Lumpkin, J.
It was error to nonsuit the plaintiff in an action upon an attachment bond, on the ground that the surety upon that bond had not been sued with the principal. The question whether or not the surety ought to have been sued could not properly be thus raised; but even were it otherwise, the proposition that suing the surety was essential is without merit. It could be of no possible benefit to a principal in any case to have his surety adjudged jointly liable with him upon the cause of action, because the ultimate liability must in any event fall upon the principal alone. Judgment reversed.
W. T. Jones, for plaintiff,
cited 89 Ga. 108; 96 Ga. 728; Civil O-ode, §§-2967, 2974, 2981, 2987-8; Ereem. J'udg. §180; DeOol. Guar. 143-149.
D. K. Pope, for defendant,
cited Civil Code, §§5009, 4529; Code-of 1882, §3347; 43 Ga. 587; 51 '.Ga. 467-9; 95 ■Ga. 38.